i




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION


    GWENDOLYN SMITH,                                                  No. 1:17-cv-00712-CL
                                                                                  ORDER
                 Plaintiff,

          V.


    JILL LIMERICK, BARBARA WILT, and
    JAMES SANSONE,

                 Defendants.


    AIKEN, District Judge:

          Magistrate Judge Mark Clarke filed his Findings and Recommendation

    ("F&R") (doc. 84) recommending that defendants' motions to dismiss (doc. 34, 44, and

    53) be GRANTED and the majority of plaintiffs claims in her Second Amended

    Complaint be dismissed with prejudice. Magistrate Judge Clarke also recommended

    that pl_aintiff should be required to show good cause priC>r to being allowed to file any

    further claims against defendants Barbara Wilt and James Sansome.

          The case is now before this Court. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ.

    P. 72(b). Plaintiff has filed timely objections (doc. 90) to the F&R, and defendant

    Barbara Wilt also filed timely objections. (doc. 87). No responses were filed be either

    party. When either party objects to any portion of a magistrate judge's F&R, the

    I-ORDER
\.
II   ,,
I

          district court must make a de novo determination of that portion of the magistrate

          judge's report. See 28 U.S.C. § 636(b)(l); McDonnell Douglas Corp. v. Commodore

          Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

          920 (1982).

                Having reviewed the record, the Court finds no error in the F&R. Thus, the

          Court adopts Magistrate Judge Clarke's F&R (doc. 84) in its entirety. Accordingly,

          defendant's motions (docs. 34, 44, and 53) are GRANTED. Plaintiff shall be allowed

          to proceed on her claims for Trespass and Trespass to Chatels against defendant,

          Limerick. All claims against defendants Wilt and Sansome are dismissed, with

          prejudice. Further, for the reasons expressed in the F&R, plaintiff shall be required

          to make a showing of good cause prior to filing any further claims or cases against

          defendants Wilt and Sansome in this Court.

                Finally, while the Court does not grant defendant Wilt's request for sanctions

          related to her court fees, she is advised that she may submit a request for costs

          pursuant to Fed. R. Civ. P. 54.

          IT IS SO ORDERED.
                         Iv\
          Dated this/& day of January 2020.




                                              Ann Aiken
                                      United States District Judge




          2-ORDER
